                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DERRICK MICHAEL ALLEN, SR.               )
                                         )
                     Plaintiff,          )
                                         )
          v.                             )        1:20CV693
                                         )
ORLANDO F. HUDSON, JR.,                  )
                                         )
                     Defendant.          )


                                    ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

August 3, 2020, was served on the parties in this action.               (Text

Order and Recommendation dated Aug. 3, 2020; Doc. 5.)             Plaintiff

objected to the Recommendation.          (Doc. 6.)

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objections were made and has

made a de novo determination in accord with the Magistrate Judge’s

report.        The   court   therefore   adopts    the   Magistrate   Judge’s

Recommendation.

     IT IS THEREFORE ORDERED that this action is dismissed pursuant

to 28 U.S.C. § 1915(e)(2)(b).



                                                /s/   Thomas D. Schroeder
                                             United States District Judge

August 21, 2020




     Case 1:20-cv-00693-TDS-LPA Document 7 Filed 08/21/20 Page 1 of 1
